United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3198
                                    ___________

Elsie M. Mayard,                         *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Robert a. Dildine;                       *
Gary B. Crawford,                        * [UNPUBLISHED]
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: May 2, 2007
                                 Filed: May 7, 2007
                                  ___________

Before BYE, RILEY, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Elsie Mayard appeals from the district court’s1 order dismissing her suit against
two attorneys, in which she asserted claims under 42 U.S.C. §§ 1981 and 1983.
Appellees have moved to dismiss the appeal, asserting that Mayard failed to file a
proper appellate brief, and Mayard has responded to appellees’ motion. Following our
careful de novo review, see Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007), we agree

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Janie S.
Mayeron, United States Magistrate Judge for the District of Minnesota.
with the district court that the various federal claims in the complaint are either res-
judicata-barred or fail as a matter of law. We also conclude that the district court did
not abuse its discretion in declining to entertain the supplemental state-law claim,
although we modify the district court’s judgment in that respect to reflect that the
dismissal of the state-law claim is without prejudice.

     Accordingly, we affirm the district court’s judgment, see 8th Cir. R. 47A(a),
and we deny as moot appellees’ motion to dismiss.
                     ______________________________




                                          -2-